DETAILED ACTION
The following Office action concerns Patent Application Number 15/999,240.  Claims 17-36 are pending in the application.
Claims 32-36 have been withdrawn from consideration as being drawn to a non-elected invention.
The applicant’s IDS has been considered.  Where a translation of a foreign patent document is indicated on the IDS and no translation appears in the record, the entry has been lined through as not being considered.  If an English abstract is provided but a translation of the full document is not provided, then the IDS should note that an English abstract is provided and the translation box should remain unchecked.
Election/Restrictions
A restriction requirement was sent to the Applicant on December 28, 2020.  The Applicant was required to elect among several groups of inventions.  The Applicant responded to the restriction requirement on February 25, 2021 and elected Group I, claims 17-31.  Since the election was not made with traverse, it is treated as being made without traverse.  Accordingly, claims 32-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention.
Allowable Subject Matter
Claims 28 and 29 are allowable over the closest prior art of Ach (US 2007/0062762) in view of Perron (US 2008/0289912).  
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 17-20, 23-25, 27, 30, 31 are rejected under 35 U.S.C. § 102 as being anticipated by Ach (US 2007/0062762).  

A person of ordinary skill in the art would reasonably expect the diamond-like carbon coating to have a coefficient of friction to steel of 0.02 to 0.2, since it is the same coating material as in the instant claims.   A person of ordinary skill in the art would reasonably expect the diamond-like carbon coating to have a microhardness of at least 10 GPa, since it is the same coating material as in the instant claims.  The chrome coating is inherently electrically conductive.
The elevator includes a car being suspended by a suspension belt via the drive belt sheave (pulley) (par. 1).
Claim 21 is rejected under 35 U.S.C. § 103 as being unpatentable over Ach in view of Perron (US 2008/0289912).
Ach teaches an elevator sheave having a surface coating as described above.  Ach does not teach that the coating is homogeneous in thickness.
.
Claim 22 is rejected under 35 U.S.C. § 103 as being unpatentable over Ach in view of Perron and further in view of Baranda et al (US 2003/0025109).
Ach in view of Perron teaches an elevator sheave having a coating of homogeneous thickness as described above.  Ach in view of Perron does not teach that the thickness of the coating is 1-10 µm.
However, Baranda et al teaches an elevator sheave having a coating to improve durability (par. 7).  The thickness of the coating is preferably 1-2 µm (par. 7).  A thickness in this range permits the surface roughness to be maintained on the contact (outer) surface of the coating, which improves traction (par. 7, 16-17).  A person of ordinary skill in the art would have been motivated to combine the coating thickness of Baranda .
Claim 26 is rejected under 35 U.S.C. § 103 as being unpatentable over Ach in view of Baranda et al (US 2003/0025109).
Ach teaches an elevator sheave having a surface coating as described above.  Ach does not teach the roughness of the outside surface of the coating.
However, Baranda et al teaches an elevator sheave having a coating to improve durability (par. 7).  The contact (outer) surface of the coating has a circumferential roughness of 1-3 µm to improve traction (par. 7, 16-17).  A person of ordinary skill in the art would have been motivated to combine the surface roughness of Baranda with coating of Ach in order to obtain a sheave surface having improved traction.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.